Citation Nr: 1440367	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to November 2001.  This matter is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  He is presently service-connected for bipolar disorder, rated 70 percent; retropatellar pain syndrome of the right knee, rated 10 percent; and residuals of a crushing injury to the right fifth finger, rated 10 percent.  The VA examinations that were the basis for the current ratings assigned for these disabilities were conducted in August 2009 (bipolar disorder) and March 2002 (right knee and right fifth finger).  The Veteran has not been examined by VA to assess the severity of these disabilities since.  Accordingly, the Board finds that contemporaneous examinations to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records relevant to the claim on appeal.

2.  Arrange for a VA examination to determine the current severity of the Veteran's service-connected bipolar disorder.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.

3.  Arrange for a VA examination to determine the current severity of the Veteran's service-connected right knee disability and right fifth finger disability.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.

4.  Thereafter, arrange for a medical opinion as to the impact of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment consistent with his education and experience.  Specifically, the opinion provider should comment on the restrictions and limitations due to each service-connected disability, and should explain the combined effect of all of the Veteran's service connected disabilities on his ability to maintain employment.  The Veteran is presently service-connected for bipolar disorder, retropatellar pain syndrome of the right knee, and residuals of a crushing injury of the right fifth finger.  It is noted that the Veteran completed one year of college.  The examiner should specifically comment regarding a contention that the Veteran was unemployable from January 2009 to November 2011. 

A complete rationale for the opinion should be provided.

5.  When the development requested above has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded opportunity to respond before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



